Citation Nr: 0844401	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  00-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for blurry vision.

2.  Entitlement to service connection for eye irritation.

3.  Entitlement to service connection for a chronic 
disability manifested by pain and numbness in the hands and 
arms.

4.  Entitlement to service connection for a chronic 
disability manifested by joint pain in the shoulders, neck, 
legs, feet, and ankles.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from May 1985 to 
December 1985.  She was discharged from military reserve 
service in October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 1999 and 
July 2001 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  In October 2003, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The Board, among other things, remanded the issues 
on appeal for additional development.  The issues of 
entitlement to service connection for headaches and an 
acquired psychiatric disorder were granted in an April 2008 
rating decision and the appeal as to these matters is 
considered to have been fully resolved.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the veteran was 
provided a nonspecific VCAA notice in correspondence dated in 
May 2001.  She was notified that the VCAA applied to all 
elements of a claim in March 2006.  As the claims remaining 
on appeal must be remanded for other reasons, the Board finds 
that the veteran should be provided an additional, specific 
VCAA notice addressing her present claims.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, the veteran contends, in essence, that she has 
blurry vision and eye irritation as a result of an injury 
sustained during a period of military reserve service in 
December 1985.  She asserts that she has hand and arm 
numbness and other joint pains as a result of her service-
connected low back disability.  She also claims that she has 
a right shoulder disorder as a result of rifle training.  The 
Board notes that service connection has been established for 
the residuals of an injury in the area of the right eye, 
including scars, post-traumatic headaches, and post-traumatic 
neuralgia.  In an October 2003 statement a VA optometrist 
reported the veteran had chronic eye pain, itching, burning, 
and swelling of the upper and lower lid of the right eye 
secondary to post-traumatic neuralgia.  It was noted that her 
neuralgia was secondary to an injury she sustained during 
service.  A September 2007 VA examination report addendum 
provided by the Chief of Optometry noted the claims file was 
reviewed and that all VA examinations had been normal with no 
clinical findings that could explain the veteran's symptoms.  
The September 2007 opinion, however, did not address the 
findings of the October 2003 VA statement or address other 
treatment records noting complaints of blurry vision and eye 
irritation and treatment with artificial tears.  VA treatment 
records also provided diagnoses of ptosis, 
blephoroconjuctivitis, and possible vitreous syneresis.  

The Board notes that the veteran was not provided a VA 
examination specifically addressing her claims for chronic 
disabilities manifested by pain and numbness in the hands and 
arms and joint pain in the shoulders, neck, legs, feet, and 
ankles.  It is significant to note that service connection 
has been established for the residuals of a back injury and a 
40 percent rating has been assigned.  An April 2000 private 
medical report also related the veteran's right shoulder 
rotator cuff and impingement to her military reserve training 
firing an M-16 and a machine gun.  A January 1996 private 
magnetic resonance imaging (MRI) scan revealed a mild disc 
bulge, minimal uncovertebral joint disease, and mild 
uncovertebral joint hyperostosis to the cervical spine, but 
subsequent VA neurology examinations revealed no clinical 
findings.  A March 1989 private medical report noted the 
veteran had a history of polio as a child with deformity of 
the lower extremities and subsequent surgery to the lower 
extremity joints and lower back.  The report also noted that 
she sustained injuries to the right arm, right shoulder, and 
lower back in May 1988 after falling with great impact when 
she tripped in the clothing department of a discount store.  
It is unclear whether she pursued legal action against the 
store for her injuries, or who paid for the medical treatment 
she received as a result of the incident.  A June 1989 
private medical report noted she sustained a work-related 
injury to the right wrist in November 1988.  It is unclear 
whether she applied for and received workers compensation for 
the injury.  VA and private medical treatment records also 
include diagnoses of fibromyalgia without opinion as to 
etiology.  In light of the inconsistent medical evidence of 
record, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VCAA 
notice addressing the information and 
evidence not of record necessary to 
substantiate her remaining claims, of the 
information and evidence that VA will 
seek to provide, and of the information 
and evidence that she is expected to 
provide.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated her for the 
matters remaining on appeal.  She should 
be asked whether she pursued legal action 
against the store in the 1988 incident 
and who paid for her medical expenses.  
She should be asked if she applied for 
and received workers compensation for the 
November 1988 injury.  If she responses 
in the affirmative to either incident, 
the AMC/RO is to obtain all medical 
records/workers compensation records 
concerning those injuries.  After she has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that she has blurry vision 
or eye irritation as a result of an 
injury sustained in December 1985.  The 
examiner should provide a summary of the 
pertinent treatment records and reconcile 
any opinions provided with the 
October 2003 and September 2007 VA 
medical opinions.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for a 
VA examination by an appropriate 
physician for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that she has chronic 
disabilities manifested by pain and 
numbness in the hands and arms and joint 
pain in the shoulders, neck, legs, feet, 
and ankles.  The examiner should provide 
a summary of the pertinent treatment 
records and reconcile any opinions 
provided with the April 2000 private 
medical opinion.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




